Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 4/12/2021.
Claims 2-21 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is

 directed to non-statutory subject matter.


	Taking claim 17 as representative, claim 17 recites at least the following 

limitations:
	
	Receiving  first feedback for at least one of a plurality of items from one of a 

plurality of user and second feedback for another at least one of the plurality of items 

from another one of the plurality of user ;

	transmitting, recommendation information on one or more of the plurality of items 

to the one of the plurality of user; storing the first feedback and the second feedback in 

association with an item in a storage;

	acquiring the first feedback and the second feedback from the storage; 

calculating  a degree of relevance between the at least one of the plurality of items and 

the another at least one of the plurality of items based on a temporal sequence of the 
first feedback and a degree of the second feedback; and

generating the recommendation information based on the degree of relevance.


	The above limitations recite the concept of recommending items. These 
limitations, under their broadest reasonable interpretation, fall within the “Certain 
Methods of Organizing Human Activity” grouping of abstract ideas, enumerated 
in the 2019 PEG, in that they recite a fundamental economic practice and 
commercial interactions.  Accordingly, under Prong One of Step 2A of the 
Alice/Mayo test, claims 2 and 12 recite an abstract idea (Step 2A, Prong One: 
YES).

	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 17, the recitation of various additional elements within the claim are acknowledged, such as user terminals, a communication interface configured to connect to a network, circuitry, and a storage.  These additional elements are described at a high level in  Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited  merely invoke such additional elements as a to perform the abstract idea. See MPEP 2106.05(f). Furthermore, claims 17 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	Returning to representative claim 17, the recitation of various additional elements within the claim are acknowledged, such as user terminals, a communication interface configured to connect to a network, circuitry, and a storage. 
	As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited on 12 merely invoke such additional elements as a tool to perform the abstract idea. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 17 the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
	Even when considered as an ordered combination, the additional elements of claim 17 do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 17 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Dependent claims 18-21 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claims 2 and apparatus claim 12 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 17. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
          Dependent claims 3-11 and 13-16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tan (2011/0131077 hereinafter Tan) in view of Lam et al. (2009/0006398 hereinafter Lam).
	Regarding claims 2, 12 and 17 Tan discloses systems and methods  comprising:
	a communication interface configured to connect to a network (Tan: [0145-0146]); and circuitry (Tan: [0145-0146]) configured to:
	receive a first feedback for at least one of a plurality of items from one of a plurality of terminals and second feedback for another at least one of the plurality of items from another one of the plurality of user terminals (Tan: [0044-0045], [0071] — “Content-based sources of information 112 provide information that pertains to the items per se. Such information is referred to as feature -related information herein...such a source may describe a camera by identifying its various physical properties, its performance, its cost, etc. The content-based sources of information 112 can be implemented in any manner, such as by one or more digital catalogues of information or the like...this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has expressed an interest in a particular item because: i) the user has repeatedly clicked-on (or otherwise consumed) information regarding that item”); (Tan: [0034], [0043- 0046] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items ...For example, such a source may maintain ratings that users expressly assign to items. For example, such a source may indicate that a user has assigned a rating of five stars to a particular item, or that a user has answered targeted questions about the item, and so on. Alternatively, or in addition, this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has expressed an interest in a particular item because: i) the user has repeatedly clicked -on (or otherwise consumed) information regarding that item; or ii) the user has purchased or otherwise acquired the item; or tii) the user has designated this item as a favorite, and so on.”);
	transmit recommendation information on one more of the plurality of items to the one of the plurality of items to the one of the plurality of terminals  (Tan: [0034], [0043-0046] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items.”); 
	a storage configured to store the first feedback and the second feedback in association with an item (Tan: [0051] — “The preference updater module 122 can also optionally maintain user histories which reflect the current behaviors (and hence current preferences) of respective users, e.g.,as obtained from the collaboration-based sources of information 114 and elsewhere”); 
	acquire the first feedback and the second feedback from the storage; calculate a degree of relevance between the at least one of the plurality of items and the another at least one of the plurality of items and the another at least one of the plurality of items based on a temporal sequence of the first feedback and a degree of the second feedback and generate the recommendation information based on the degree of relevance for recommendation to the user of the one of the plurality of user terminals based on the first feedback and the second feedback stored in the storage (Tan:[0049], [0061], [0067-0068] —“the ranker module 128 uses multiple recommendation models to generate multiple respective model scores associated with each candidate item (with respect to a particular recipient user). The ranker module 128 then combines the model scores to provide a combined score foreach candidate item. The ranker module uses the combined scores associated with the candidate items to rank the candidate items, thus producing a ranked set of items ... The recommendation module 102 can provide the output set of items to the user using any mechanism’); and send, after having provided the information of the plurality of items, the one or more of the plurality of items for recommendation to the one of the plurality of user terminals for display to the user of the one of the plurality of user terminals through the network via the communication interface (Tan: [0067-0068] — “The recommendation module 102 can provide the output set of items to the user using any mechanism. For example, the recommendation module 102 can send the output set of items using wireless transmission, or using a hardwired network path, or by some other mechanism or combinations of mechanisms. The items can convey information in any manner, such as by providing textual information, graphic information, flash-content information, audio information, video information, and soon, or any combination thereof.”). 
	Tan discloses receiving feedback regarding whether the user is satisfied with the one or more of the plurality of items for recommendation from the user of the one of the plurality of user terminals through the network via the communication interface (Tan: [(0059]), but does not explicitly teach receiving selection of the one or more of the plurality of items for recommendation by the user of the one of the plurality of user terminals through the network via the communication interface.
	 However, Lam teaches selecting items to recommend to a user (Lam: Abstract), including receiving selection of one or more of a plurality of items for recommendation by a user of one of the plurality of user terminals through a network via a communication interface (Lam: [0092], [0103], Fig. 8 —“FIG. 8 illustrates a portion of a web page showing an example recommendation interface. The example recommendations page 800 displays recommendations fora user. The recommendations page 800 includes various details about the listed products 810 (four products shown), and includes buttons for adding each product to an electronic shopping cart or wish list... The web servers 990 also access one or more additional repositories of user data... Various other types of user information, such as wish list/registry contents...shopping cart contents, and browse (e.g., clicks team) histories, may additionally be stored.”).
	It would have been obvious to one of ordinary skill in the art to include in the recommendation system, as taught by Tan, the ability to receive selection of the one or more of the plurality of items for recommendation by the user of the one of the plurality of user terminals through the network via the communication interface, as taught by Lam, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tan, to include the teachings of Lam, in order to improve the recommendations (Lam: [0092]).

	Regarding claims 3, 7, 13, 18 Tan/Lam teaches wherein the first or the second feedback includes access information for the at least one of the plurality of items by the one of the plurality of user terminals (Tan: [0039], [0045] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items ...this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has express sedan interest in a particular item because: i) the user has repeatedly clicked -on (or otherwise consumed) information regarding that item’).	

	Regarding claims 4, 14, 19 Tan/Lam teaches wherein the circuity is configured to calculate the degree of relevance based on the temporal sequence of the first feedback, a degree of the first feedback, and the degree of the second feedback  (Tan: [0039], [0045] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items ...this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has express sedan interest in a particular item because: i) the user has repeatedly clicked -on (or otherwise consumed) information regarding that item’).

	Regarding claims 5, 15 and 20, Tan/Lam teaches wherein the circuitry is configured to assign each of the plurality of items a score based upon at least one of the first feedback and the second feedback (Tan: [0076-0080] — “the ranker module 128 receives the initial set of items provided by the selector module 124. The ranker module 128 computes a combined score for each of the candidate items in the initial set of items with respect to a particular user (and with respect to the preference information associated with the particular user). The ranker module 128 then orders the candidate items based on their respective combined scores, to thereby generate the ranked set of items ... To perform these functions, the ranker module 128 receives plural pieces of model information...The ranker module 128 also receives (or otherwise has access to) a table which provides collaboration-based information 304”).

	Regarding claims 6, 16 and 21, Tan/Lam teaches  wherein the second feedback is received and stored prior to the first feedback  ((Tan: [0034], [0043- 0046] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items ...For example, such a source may maintain ratings that users expressly assign to items. For example, such a source may indicate that a user has assigned a rating of five stars to a particular item, or that a user has answered targeted questions about the item, and so on. Alternatively, or in addition, this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has expressed an interest in a particular item because: i) the user has repeatedly clicked -on (or otherwise consumed) information regarding that item; or ii) the user has purchased or otherwise acquired the item; or tii) the user has designated this item as a favorite, and so on.”);
	
	Regarding claim 8, Tan/Lam teaches wherein the second feedback includes access information for the other at least one of the plurality of items by the other one of the plurality of user terminals (Tan: [0039], [0045] — “The recommendation module 102 also receives information from various sources of model and preference information 110...Collaboration-based sources of information 114 provide information that relates to the preference-related behavior of users as it pertains to items ...this type of source may indirectly identify the preferences of a user based on other behavior of the user. For example, such a source can conclude that the user has express sedan interest in a particular item because: i) the user has repeatedly clicked -on (or otherwise consumed) information regarding that item’).	

	Regarding claims 9-10, Tan/Lam teaches wherein the circuitry is configured to assign of the plurality of items a score based upon at least one of the first feedback and the second feedback and select the one or more of the plurality of items for recommendations to a user of the one of the plurality of user terminals based upon the scores  (Tan: [0067], [0076-0080] — “The ranker module 128 then orders the candidate items based on their respective combined scores, to thereby generate the ranked set of items ...To perform these functions, the ranker module 128 receives plural pieces of model information ...The ranker module 128 also receives (or otherwise has access to) a table which provides collaboration -based information 304...The recommendation module 102 can provide the output set of items to the user using any mechanism’).

	Regarding claim 11, Tan/Lam teaches wherein the circuitry is configured to select the one or more of the plurality of items for recommendation to the user of the one of the plurality of user terminals having a higher score than other items of the plurality of items (Tan: [0060-0061] — “the ranker module 128 assigns a score to each candidate item in the initial set of items for a user. This allows the ranker module 128 to rank the items in order of relevancy with respect to a particular user who will receive the items. That is, the ranker module 128 can assign the highest (or lowest) score to the item that is deemed to be most relevant ... The recommendation module 102 can provide the output set of items to the user using any mechanism’).


References cited but not applied:
	Article by McAllister, Neal  titled “Getting personal” teaches various degrees of content personalization based on user’s preferences, such as channel preferences and the like.
	JP 2003-167901 teaches cooperative filtering or the like capable of improving the accuracy of forecast evaluation values while restraining the burden of the users.

Response to Arguments
The 112, First paragraph has been withdrawn. Support for “items based on a temporal sequence of the first feedback and a degree of the second feedback” was found on paragraphs 81, 83, 91 and 95 as mentioned by Applicant on Remarks section on page 2 filed on 7/5/2022.
The 101 rejections have been maintained. Applicant argues that the instant claims provide improvements to another technical filed that being the field of recommendations, similar to the new telephone, server or combination thereof of TLI Communications LLC v. AV Auto LLC.   The Examiner disagrees with Applicant because the instant claims pertain to generate recommendation information based on degree of relevance between a plurality of items and the another at least one plurality of items and under its broadest reasonable interpretation include advertising, marketing or sales activities or behaviors and fall under Certain Methods of Organizing Human activity, except for as server, communication interface, storage for performing generic computer components. The published specification discloses on paragraph 0140, general computer components such as: “an interface 914, an input unit 916, an output unit 918, a storage unit 920, a drive 922, a connection port 924 and a communication unit 926. The CPU is an abbreviation of “Central Processing Unit”. The ROM is an abbreviation of “Read Only Memory”. The RAM is an abbreviation of “Random Access Memory”.
Applicant argues that the cited references do no teach ”transmit recommendation information on one or more of the plurality of items to the one of the plurality of user terminals”. The Examiner disagrees with Applicant because Tan teaches on Figure 1, any recipient module 104 receiving the recommendation items. 
Applicant argues that Tan doesn’t disclose “a degree of relevance between a temporal sequence of the first feedback and a degree of the second feedback”. The Examiner disagrees with Applicant because Tan discloses on paragraph 90 “the weight selection module 316 can dynamically and automatically adjust the weighting factors supplied to the ranking calculation module 314. For example, users can apply feedback which indicates whether they are satisfied with the types of recommended items they are receiving/first temporal sequence. Or this feedback can be inferred based on the behaviors of the users (e.g., depending on whether the users select recommended items, purchase recommended items, etc.)/second feedback. In response, the weight selection module 316 can automatically adjust the types of weighting factors that it applies to the ranking calculation module 314 in an attempt to improve the quality of its results. So therefore, contrary to Applicant’s arguments, Tan discloses degree of relevance …based on a temporal sequence of the first feedback/ current items satisfaction and previous feedbacks such as previous items recommendations.   
       
Conclusion
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688